Exhibit 10.1



 

Execution Version

  

VOTING AND SUPPORT AGREEMENT





 

VOTING AND SUPPORT AGREEMENT (this “Agreement”), dated as of November 24, 2019,
by and among TD Ameritrade Holding Corporation, a Delaware corporation
(“Company”), and each of the Persons listed on Exhibit A hereto (each a
“Stockholder” and, collectively, the “Stockholders”). The obligations of each
Stockholder hereunder shall be several and not joint.

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution of this Agreement, The Charles Schwab
Corporation, a Delaware corporation (the “Parent”), the Company and Americano
Acquisition Corp., a Delaware corporation and a direct, wholly owned Subsidiary
of Parent (“Merger Sub”), are entering into an Agreement and Plan of Merger,
dated as of the date hereof and a copy of which is attached as Exhibit B hereto
(as amended, supplemented, restated or otherwise modified from time to time, the
“Merger Agreement”), pursuant to which, among other things, each outstanding
share of common stock, par value $0.01 per share, of the Company will be
converted into the right to receive the Merger Consideration, as specified in
the Merger Agreement;

 

WHEREAS, as of the date hereof, each Stockholder is the Beneficial Owner (as
defined herein) of the shares of common stock, par value $0.01 per share, of
Parent (“Parent Common Stock”) set forth opposite such Stockholder’s name on
Exhibit A hereto (all shares of Parent Common Stock held by a Stockholder, the
“Existing Shares”);

 

WHEREAS, the consummation of the Merger requires receipt of the Parent
Stockholder Approval;

 

WHEREAS, as a condition and inducement to the Company entering into the Merger
Agreement, the Company has required that each Stockholder agree, and each
Stockholder has agreed, to enter into this Agreement and abide by the covenants
and obligations with respect to such Stockholder’s Covered Shares (as defined
herein); and

 

WHEREAS, the Board of Directors of Parent has unanimously approved, adopted and
declared advisable the Merger Agreement, including the Parent Share Issuance and
the Parent Charter Amendment, and the transactions contemplated thereby,
understanding that the execution and delivery of this Agreement by each
Stockholder is a material inducement and condition to the Company’s willingness
to enter into the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 





 

 

ARTICLE 1





GENERAL

 

Section 1.01. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement in
effect on the date hereof. The following capitalized terms, as used in this
Agreement, shall have the following meanings:

  

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes hereof, Parent and its Subsidiaries and its or their controlled
Affiliates shall be deemed not to be Affiliates of the Stockholder. For purposes
hereof, neither the Charles and Helen Schwab Foundation nor Charles R. Schwab
Foundation for Financial Freedom, both Delaware non-profit organizations,
(together, the “Foundations”) will be deemed to be an Affiliate of any
Stockholder.

 

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Exchange Act; provided, that, for purposes hereof, a Stockholder shall not
be deemed to the Beneficial Owner of any shares of Parent Common Stock or other
capital stock of Parent solely by reason of having the right to acquire
Beneficial Ownership of such shares or capital stock within sixty days. The
terms “Beneficially Own”, “Beneficially Owned” and “Beneficial Owner” shall each
have a correlative meaning. For purposes hereof, no Stockholder will be deemed
to Beneficially Own any shares Beneficially Owned by either of the Foundations.

 

“Covered Shares” means, with respect to a Stockholder, such Stockholder’s
Existing Shares, (i) together with any shares of Parent Common Stock or other
capital stock of Parent and any shares of Parent Common Stock or other capital
stock of Parent issuable upon the conversion, exercise or exchange of securities
that are as of the relevant date securities convertible into or exercisable or
exchangeable for shares of Parent Common Stock or other capital stock of Parent,
in each case, that such Stockholder has or acquires Beneficial Ownership of on
or after the date hereof, and (ii) less any such shares of Parent Common Stock
disposed of pursuant to a Permitted Transfer.

 

“Encumbrance” means any security interest, pledge, mortgage, lien (statutory or
other), charge, option to purchase, lease or other right to acquire any interest
or any claim, restriction, covenant, title defect, hypothecation, assignment,
deposit arrangement or other encumbrance of any kind or any preference, priority
or other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement).
The term “Encumber” shall have a correlative meaning.

 

“Expiration Date” means the date on which the Merger Agreement is terminated in
accordance with its terms.

 



 2 

 

 

“Family Member” means (i) Stockholder and Stockholder’s spouse, individually;
(ii) any descendant, niece or nephew of Stockholder; (iii) any charitable
organization created and primarily funded by any one or more individuals
described in (i) or (ii) above; (iv) any estate, trust, guardianship,
custodianship or other fiduciary arrangement for the primary benefit of any one
or more individuals or organizations described in (i), (ii)   or (iii) above;
and (v) any corporation, partnership, limited liability company or other
business organization controlled by and substantially all of the interests in
which are owned, directly or indirectly, by any one or more individuals or
organizations named or described in (i), (ii), (iii) or (iv) above.

 

“Permitted Transfer” means, with respect to any Stockholder, (a) a Transfer of
such Stockholder’s Covered Shares to any of its Affiliates, (b) a Transfer of
Covered Shares of such Stockholder to any other Person to whom the Company has
consented with respect to a Transfer by such Stockholder in advance in writing
(c) a Transfer of Covered Shares by such Stockholder (i) to any Family Member of
such Stockholder or to a trust solely for the benefit of such Stockholder and/or
any Family Member of such Stockholder or (ii) upon the death of such Stockholder
pursuant to the terms of any trust or will of such Stockholder or by the
Applicable Laws of intestate succession or (d) any Transfer by such Stockholder
set forth opposite such Stockholder’s name on Exhibit C, provided that (x) in
the case of clause (a), such Affiliate shall remain an Affiliate of such
Stockholder at all times following such Transfer and (y) in the case of clauses
(a), (b) and (c), prior to the effectiveness of such Transfer, such transferee
executes and delivers to the Company a written agreement, in form and substance
reasonably acceptable to the Company, to assume all of such Stockholder’s
obligations hereunder in respect of such Stockholder’s Covered Shares subject to
such Transfer and to be bound by the terms of this Agreement, with respect to
such Covered Shares, to the same extent as such Stockholder is bound hereunder
and to make each of the representations and warranties hereunder in respect of
itself and such Covered Shares as such Stockholder shall have made hereunder,
and such Stockholder will be responsible for any breach by the transferee of
such agreement. In the event of any Transfer would qualify as a Permitted
Transfer under more than one clause of clauses (a) – (d), the Stockholder may
elect the clause to which such Transfer is subject for purposes of complying
with this Agreement.

 

“Representatives” means, with respect to a Person, its officers, directors,
employees, agents and advisors.

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
Encumber, hypothecate or similarly dispose of (including by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the voting of or
sale, transfer, assignment, pledge, Encumbrance, hypothecation or similar
disposition of (including by merger, by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise).

 



 3 

 

 

ARTICLE 2



VOTING

 



Section 2.01. Agreement To Vote.

 

(a)             Each Stockholder (severally and not jointly) hereby irrevocably
and unconditionally agrees that during the term of this Agreement, at Parent
Stockholder Meeting and at any other meeting of the stockholders of Parent,
however called, including any adjournment or postponement thereof, such
Stockholder shall, in each case to the fullest extent that such Stockholder’s
Covered Shares are entitled to vote thereon or consent thereto:

 

(i)          appear at each such meeting or otherwise cause such Stockholder’s
Covered Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(ii)         vote (or cause to be voted), in person or by proxy, all of such
Stockholder’s Covered Shares: (A) in favor of (1) the approval of the Parent
Share Issuance and the Parent Charter Amendment and (2) any action reasonably
requested by the Company in furtherance of Merger Agreement, the Merger and the
other transactions contemplated by the Merger Agreement, including, without
limiting any of the foregoing obligations, in favor of any proposal to adjourn
or postpone any meeting of the stockholders of Parent at which any of the
foregoing matters are submitted for consideration and vote of the stockholders
of Parent to a later date if there are not a quorum or sufficient votes for
approval of such matters on the date on which the meeting is held to vote upon
any of the foregoing matters; (B) against any action or agreement that would
result in a material breach of any covenant, representation or warranty or any
other obligation or agreement of Parent contained in the Merger Agreement, or of
such Stockholder contained in this Agreement; and (C) against any Parent
Acquisition Proposal (other than the Merger and the transactions contemplated by
the Merger Agreement) or Parent Superior Proposal.

 

(b)             Each Stockholder (severally and not jointly) hereby (i) waives,
and agrees not to exercise or assert, any appraisal or similar rights (including
under Section 262 of Delaware Law) in connection with the Merger and (ii) agrees
(A) not to commence or participate in and (B) to take all actions necessary to
opt out of any class in any class action with respect to any claim, derivative
or otherwise, against Parent, Merger Sub, the Company or any of their respective
controlled Affiliates relating to the negotiation, execution or delivery of this
Agreement or the Merger Agreement or the consummation of the Transactions,
including any claim (1) challenging the validity of, or seeking to enjoin the
operation of, any provision of this Agreement or the Merger Agreement or (2)
alleging a breach of any fiduciary duty of the Board of Directors of Parent in
connection with this Agreement, the Merger Agreement or the Transactions.

  

 4 

 



 

(c)             The obligations of each Stockholder specified in this Section
2.01 shall apply whether or not the Merger, the Parent Share Issuance, the
Parent Charter Amendment or any action described above is recommended by the
Board of Directors of Parent (or any committee thereof).

 

Section 2.02. No Inconsistent Agreements. Each Stockholder (severally and not
jointly) hereby covenants and agrees that, except for this Agreement, neither
such Stockholder nor any of its controlled Affiliates has (a) entered into, or
shall enter into at any time while the Merger Agreement remains in effect, any
voting agreement or voting trust with respect to such Stockholder’s Covered
Shares, (b) granted, or shall grant at any time while the Merger Agreement
remains in effect, a proxy, consent or power of attorney with respect to such
Stockholder’s Covered Shares (except pursuant to Section

2.03 or pursuant to any irrevocable proxy card in form and substance reasonably
satisfactory to the Company delivered to Parent directing that such
Stockholder’s Covered Shares be voted in accordance with Section 2.01) or (c)
taken or shall knowingly take any action that would have the effect of making
any representation or warranty of such Stockholder contained herein untrue or
incorrect or preventing or disabling such Stockholder from performing any of its
obligations under this Agreement; provided, however, that this Section 2.02
shall not preclude such Stockholder from Transferring such Stockholder’s Covered
Shares pursuant to a Permitted Transfer. Each Stockholder (severally and not
jointly) hereby represents that all proxies, powers of attorney, instructions or
other requests given by such Stockholder or any of its controlled Affiliates
prior to the execution of this Agreement in respect of the voting of such
Stockholder’s Covered Shares, if any, are not irrevocable and such Stockholder
hereby revokes (and shall cause to be revoked) any and all previous proxies,
powers of attorney, instructions or other requests with respect to such
Stockholder’s Covered Shares.

 

Section 2.03. Proxy. Each Stockholder hereby irrevocably appoints, and at the
request of the Company will cause its controlled Affiliates to irrevocably
appoint, as its and their proxy and attorney-in-fact the Company and any Person
designated in writing by the Company, each of them individually, with full power
of substitution and resubstitution, to vote such Stockholder’s Covered Shares in
accordance with Section 2.01 at Parent Stockholder Meeting and at any annual or
special meetings of stockholders of Parent (or adjournments or postponements
thereof) prior to the termination of this Agreement in accordance with Section
5.01 at which any of the matters described in Section 2.01 is to be considered;
provided, however, that such Stockholder’s (and any such controlled Affiliates’)
grant of the proxy contemplated by this Section 2.03 shall be effective if, and
only if, such Stockholder (or such Affiliate, as applicable) has not delivered
to the Secretary of Parent at least ten (10) Business Days prior to the meeting
at which any of the matters described in Section 2.01 is to be considered a duly
executed irrevocable proxy card in form and substance reasonably acceptable to
the Company (provided that sensitive information such as account numbers may be
redacted from the proxy card provided to the Company) directing that such
Stockholder’s Covered Shares be voted in accordance with Section 2.01. This
proxy (and any proxy granted by an Affiliate will be), if it becomes effective,
is (or will be, as applicable) coupled with an interest, is (or will be, as
applicable) given as an additional inducement of the Company to enter into the
Merger Agreement and shall be irrevocable prior to the termination of this
Agreement in accordance with Section 5.01, at which time any such proxy shall
terminate. Each Stockholder (solely in its capacity as such) shall take such
further actions or execute such other instruments (and shall cause its
controlled Affiliates to do so) as may be reasonably necessary to effectuate the
intent of this proxy. The Company may terminate this proxy with respect to such
Stockholder (or any of its controlled Affiliates) at any time at its sole
election by written notice provided to such Stockholder.

 

 5 

 



 

ARTICLE 3





REPRESENTATIONS AND WARRANTIES





 

Each Stockholder (severally and not jointly) hereby represents and warrants to
the Company as follows as of the date hereof:

 

Section 3.01. Authorization; Validity of Agreement. If such Stockholder is an
entity, such Stockholder is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization. Such
Stockholder has the requisite capacity and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized (to
the extent authorization is required), executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by the
Company constitutes a valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, subject to
the Bankruptcy and Equity Exceptions. If such Stockholder is married and such
Stockholder’s Covered Shares constitute community property under Applicable Law,
this Agreement has been duly authorized (to the extent authorization is
required), executed and delivered by, and constitutes the valid and binding
agreement of, such Stockholder’s spouse, subject to the Bankruptcy and Equity
Exceptions.

 

Section 3.02. Ownership. Unless Transferred pursuant to a Permitted Transfer,
(a)  such Stockholder’s Existing Shares are, and all of such Stockholder’s
Covered Shares during the term of this Agreement will be, Beneficially Owned by
such Stockholder and owned of record by such Stockholder or a controlled
Affiliate thereof and (b) such Stockholder or its applicable controlled
Affiliate has good and valid title to such Stockholder’s Existing Shares, free
and clear of any Encumbrances other than pursuant to this Agreement, the Merger
Agreement, under applicable federal or state securities laws or pursuant to any
written policies of Parent only with respect to restrictions upon the trading of
securities under applicable securities laws. As of the date hereof, and except
as set forth on Exhibit C, such Stockholder’s Existing Shares constitute all of
the shares of Parent Common Stock (or any other equity interests of Parent)
Beneficially Owned or owned of record by such Stockholder or its controlled
Affiliates. Unless Transferred pursuant to a Permitted Transfer, such
Stockholder or a controlled Affiliate thereof has and will have at all times
during the term of this Agreement sole (or joint together with one or more
controlled Affiliates) voting power (including the right to control such vote as
contemplated herein), sole (or joint together with one or more controlled
Affiliates) power of disposition, sole (or joint together with one or more
controlled Affiliates) power to issue instructions with respect to the matters
set forth in Article 2, and sole (or joint together with one or more controlled
Affiliates) power to agree to all of the matters set forth in this Agreement, in
each case, with respect to all of such Stockholder’s Existing Shares and with
respect to all of such Stockholder’s Covered Shares at all times during the term
of this Agreement. None of such Stockholder’s Covered Shares are also included
as Covered Shares of any other Stockholder.

 

 6 

 

 



Section 3.03. No Violation. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Stockholder does
not, and the performance by such Stockholder of its obligations under this
Agreement will not, (a) conflict with or violate any Applicable Law or if
applicable, any certificate or articles of incorporation, as applicable, or
bylaws or other equivalent organizational documents of such Stockholder, or (b)
violate, conflict with, result in a breach of any provision of or the loss of
any benefit under, constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, result in the termination
of or a right of termination or cancellation under, accelerate the performance
required by, or result in the creation of any Encumbrance upon any of the
properties or assets of such Stockholder under, any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which such Stockholder is
a party, or by which it or any of its properties or assets may be bound.

 

Section 3.04. Consents and Approvals. The execution and delivery of this
Agreement by such Stockholder does not, and the performance by such Stockholder
of its obligations under this Agreement and the consummation by it of the
transactions contemplated hereby will not, require such Stockholder or any of
its controlled Affiliates to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Governmental
Authority, other than the filing of any required reports with the SEC.

 

Section 3.05. Absence of Litigation. As of the date hereof, there is no
Proceeding pending or, to the knowledge of such Stockholder, threatened against
or affecting such Stockholder and/or any of its controlled Affiliates before
(or, in the case of threatened Proceedings, that would be before) any arbitrator
or Governmental Authority, that has had or would reasonably be expected to
impair the ability of such Stockholder to perform its obligations hereunder or
that, to such Stockholder’s knowledge, in any manner challenges or seeks to
prevent, enjoin, alter or materially delay any of the Transactions.

 

Section 3.06. Adequate Information. Such Stockholder is a sophisticated holder
with respect to such Stockholder’s Covered Shares and has adequate information
concerning the transactions contemplated by the Merger Agreement and concerning
the business and financial condition of the Company and Parent to make an
informed decision regarding the matters referred to herein and has
independently, without reliance upon the Company, Parent, any of their
controlled Affiliates or any of the respective Representatives of the foregoing,
and based on such information as such Stockholder has deemed appropriate, made
such Stockholder’s own analysis and decision to enter into this Agreement.

  

 7 

 



 

Section 3.07. Merger Agreement. Such Stockholder has received and reviewed a
copy of this Agreement and the Merger Agreement, has had an opportunity to
obtain the advice of counsel prior to executing this Agreement and fully
understands and accepts all of the provisions hereof and of the Merger
Agreement, including that the consummation of the Merger is subject to the
conditions set forth in the Merger Agreement, and as such there can be no
assurance that the Merger will be consummated.

 

Section 3.08. Finder’s Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Parent, Merger Sub or the
Company in respect of this Agreement or the Merger Agreement based upon any
arrangement or agreement made by or on behalf of such Stockholder.

 

Section 3.09. Reliance by The Company. Such Stockholder understands and
acknowledges that the Company is entering into the Merger Agreement in reliance
upon the execution and delivery of this Agreement by such Stockholder and the
representations and warranties of such Stockholder contained herein. Such
Stockholder understands and acknowledges that the Merger Agreement governs the
terms of the Merger and the other transactions contemplated thereby.

 

Section 3.10. No Company Representations and Warranties. Such Stockholder
acknowledges and agrees that neither the Company nor any other Person is making
or has made to such Stockholder any representations or warranty, expressed or
implied, at law or in equity, with respect to or on behalf of the Company or its
Subsidiaries, or the accuracy or completeness of any information regarding the
Company or its Subsidiaries or any other matter furnished or provided to such
Stockholder or made available to such Stockholder in any form in expectation of,
or in connection with, this Agreement, or the transactions contemplated hereby
or thereby. Such Stockholder specifically disclaims that it is relying upon or
has relied upon any such representations or warranties that may have been made
by any Person, and acknowledges and agrees that the Company and its controlled
Affiliates have specifically disclaimed and do hereby specifically disclaim any
such other representations and warranties.

  

ARTICLE 4



OTHER COVENANTS



  

Section 4.01. Prohibition On Transfers; Other Actions.

 

(a)            Until the earlier of (i) the termination of this Agreement in
accordance with Section 5.01 and (ii) the receipt of the Parent Stockholder
Approval, each Stockholder (severally and not jointly) agrees that it shall not,
and shall not permit any of its controlled Affiliates to Transfer any of such
Stockholder’s Covered Shares, Beneficial Ownership thereof or any other interest
therein (including any voting power with respect thereto) unless such Transfer
is a Permitted Transfer. Each Stockholder (severally and not jointly) agrees
that it shall not, and shall not permit any of its controlled Affiliates to (x)
enter into any agreement, arrangement or understanding with any Person, or take
any other action, that violates or conflicts with or would reasonably be
expected to violate or conflict with, or result in or give rise to a violation
of or conflict with, such Stockholder’s representations, warranties, covenants
and obligations under this Agreement; or (y) take any action that could restrict
or otherwise affect such Stockholder’s legal power, authority and right to
comply with and perform its covenants and obligations under this Agreement. Any
Transfer in violation of this provision shall be void ab initio. Neither any
Stockholder nor any of its controlled Affiliates shall request that the Company
or its transfer agent register the transfer (book-entry or otherwise) of any of
such Stockholder’s Covered Shares and each Stockholder hereby consents, and will
cause its controlled Affiliates to consent, to the entry of stop transfer
instructions by the Company of any transfer of the Covered Shares, unless such
transfer is a Permitted Transfer.

 

 8 

 

 



(b)             Notwithstanding anything herein to the contrary, until the
termination of this Agreement in accordance with Section 5.01, if, while a
controlled Affiliate of a Stockholder (a “Controlled Affiliate”) holds any such
Stockholder’s Covered Shares, such Controlled Affiliate would cease to be a
controlled Affiliate in relation to such Stockholder, then such Stockholder
shall, and shall cause such Controlled Affiliate to, take all actions necessary
to Transfer all of such Stockholder’s Covered Shares held by such Person back to
such Stockholder or to another Person that is a controlled Affiliate of such
Stockholder prior to such Controlled Affiliate ceasing to be a controlled
Affiliate in relation to such Stockholder.

 

(c)             Each Stockholder shall cause its controlled Affiliates to be
bound by the applicable terms of this Agreement as if they were parties hereto,
including Section 4.01 and Section 4.03, and shall use commercially reasonable
efforts to cause its Representatives to comply with the obligations undertaken
pursuant to this Agreement. Any violation of this Agreement by any Stockholder’s
controlled Affiliates or Representatives shall be deemed to be a violation by
such Stockholder of this Agreement.

 

Section 4.02. Stock Dividends, Etc. In the event of any change in the Parent
Common Stock by reason of any reclassification, recapitalization,
reorganization, stock split (including a reverse stock split) or subdivision or
combination, exchange or readjustment of shares, or any stock dividend or stock
distribution, merger or other similar change in capitalization, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received in such transaction.

 

 9 

 

 



Section 4.03. No Solicitation; Support Of Acquisition Proposals.

 

(a)            From the date of this Agreement until the earlier of (i) the
Effective Time and (ii) if the Merger Agreement is terminated in accordance with
its terms, the date of such termination, each Stockholder (severally and not
jointly) agrees that it shall not, and shall cause each of its controlled
Affiliates, and its and their respective Representatives, on their behalf, not
to, directly or indirectly (1) solicit, initiate or take any action to knowingly
facilitate or knowingly encourage the submission of any Parent Acquisition
Proposal, (2) enter into or participate in any discussions or negotiations
related to a Parent Acquisition Proposal with, furnish any nonpublic information
relating to Parent or any of its Subsidiaries or afford nonpublic access to the
business, properties, assets, nonpublic books or records of Parent or any of its
Subsidiaries to, otherwise cooperate with, or knowingly assist, participate in,
knowingly facilitate or knowingly encourage any effort by, any Third Party with
respect to a Parent Acquisition Proposal that such Stockholder knows, or should
reasonably be expected to know, is seeking to make, or has made, a Parent
Acquisition Proposal, (3) make or participate in, directly or indirectly, a
“solicitation” of “proxies” (as such terms are used in the rules of the SEC) or
powers of attorney or similar rights to vote, or seek to advise or influence any
Person, with respect to the voting of any shares of Parent Common Stock in
connection with any vote or other action on any matter related to a Parent
Acquisition Proposal, other than to recommend that the stockholders of Parent
vote in favor of the adoption and approval of the Parent Share Issuance or the
Parent Charter Amendment as otherwise expressly provided in this Agreement, (4)
approve, adopt, recommend or enter into, or publicly propose to approve, adopt,
recommend or enter into, or allow any of its controlled Affiliates to enter
into, a merger agreement, letter of intent, term sheet, agreement in principle,
share purchase agreement, asset purchase agreement, share exchange agreement,
option agreement, voting, profit capture, tender or other similar contract
providing for, with respect to, or in connection with, or that is intended to or
would reasonably be expected to result in, any Parent Acquisition Proposal, or
(5) agree or publicly propose to do any of the foregoing; provided that to the
extent the Board of Directors of Parent has determined that an unsolicited bona
fide Parent Acquisition Proposal from a Third Party is or is reasonably likely
to result in a Superior Proposal, if Parent is negotiating, discussing or
providing information to such Third Party pursuant to Section 6.03(b) of the
Merger Agreement, then, notwithstanding clauses (1) and (2) above, the
Stockholder, its Affiliates and their Representatives may also engage in
negotiations or discussions with, and provide information to, such Third Party
at the request of Parent. Each Stockholder and its controlled Affiliates, and
its and their respective Representatives, shall immediately cease and cause to
be terminated all discussions or negotiations with any Third Party conducted
heretofore (other than with the Company) with respect to any Parent Acquisition
Proposal. Each Stockholder (severally and not jointly) agrees to promptly (and
in any event within 24 hours) notify the Company after receipt by such
Stockholder of a Parent Acquisition Proposal or any indication to it that any
Person is considering making a Parent Acquisition Proposal or any request of
such Stockholder for nonpublic information relating to Parent or any of its
Subsidiaries or for access to the properties, books or records of Parent or any
of its Subsidiaries by any Person that the Stockholder knows, or should
reasonably be expected to know, is seeking to make, or has made, a Parent
Acquisition Proposal and to keep the Company fully informed of the status and
details of the material terms of any such Acquisition Proposal, indication or
request.

 

(b)             For the avoidance of doubt, for the purposes of this Section
4.03, any officer, director, employee, agent or advisor of Parent (in each case,
in their capacities as such) shall be deemed not to be a Representative of any
Stockholder.

 

 10 

 

 



Section 4.04. Notice Of Acquisitions. Each Stockholder (severally and not
jointly) agrees to notify the Company as promptly as practicable (and in any
event within two business days after receipt) orally and in writing of the
number of any additional shares of Parent Common Stock or other securities of
Parent of which such Stockholder acquires Beneficial Ownership on or after the
date hereof. For purposes of the preceding sentence, information included in
filings of such Stockholder on Form 4 and Schedule 13D, and amendments thereto,
made with the Securities and Exchange Commission and publicly available on EDGAR
shall be deemed to have been timely provided to the Company in satisfaction of
this Section 4.04 provided that such filings are made within the time periods
required by the Securities and Exchange Commission.

 

Section 4.05. Further Assurances. From time to time, at the Company’s reasonable
request and without further consideration, each Stockholder (severally and not
jointly) agrees to cooperate with the Company in making all Filings and
obtaining all Consents of Governmental Authorities and Third Parties, to the
extent relating to such Stockholder, and to execute and deliver such additional
documents and take all such further actions as may be necessary or desirable to
effect the actions contemplated by this Agreement and the Merger Agreement.
Without limiting the foregoing, each Stockholder hereby authorizes the Company
to publish and disclose in any announcement or disclosure relating to the
Transactions, including in the Joint Proxy Statement/Prospectus, such
Stockholder’s identity and ownership of such Stockholder’s Covered Shares and
the nature of such Stockholder’s obligations under this Agreement.

  

ARTICLE 5





MISCELLANEOUS



 

Section 5.01. Termination. This Agreement shall remain in effect until the
earlier to occur of (a) the Effective Time and (b) the Expiration Date. Upon the
termination of this Agreement, none of the parties hereto shall have any further
obligations or liabilities hereunder; provided that neither the provisions of
this Section 5.01 nor the termination of this Agreement shall (i) relieve any
party hereto from any liability of such party to any other party incurred prior
to such termination or expiration, (ii) relieve any party hereto from any
liability to any other party arising out of or in connection with a breach of
this Agreement or (iii) terminate the obligations under Section 2.01(b) or
Article 5, in each case, except as such obligations specifically terminate in
accordance with the terms of such Sections.

 

Section 5.02. No Agreement As Director or Officer. Notwithstanding any provision
in this Agreement to the contrary, (a) nothing in this Agreement shall limit or
restrict a Stockholder, or any officer, director or other Representative of such
Stockholder, in his or her capacity as a director or officer of Parent from
acting in such capacity or voting in such capacity in such person’s sole
discretion on any matter and (b) the taking of any action (or any failures to
act) by any Stockholder or any officer, director or other Representative of such
Stockholder in his or her capacity as a director or officer of Parent shall not
be deemed to constitute a breach of this Agreement.

 

 11 

 

 



Section 5.03. No Ownership Interest.

 

(a)            Each Stockholder has agreed to enter into this Agreement and act
in the manner specified in this Agreement for consideration. Except as expressly
set forth in this Agreement, all rights and all ownership and economic benefits
of and relating to such Stockholder’s Covered Shares shall remain vested in and
belong to such Stockholder and its applicable controlled Affiliates, and except
as expressly set forth in this Agreement, nothing herein shall, or shall be
construed to, grant the Company any power, sole or shared, to direct or control
the voting or disposition of any of such Stockholder’s Covered Shares. Nothing
in this Agreement shall be interpreted as creating or forming a “group” with any
other Person, including the Company, for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of Applicable Law.

 

(b)            Certain shares identified on Exhibit A as Existing Shares of Mr.
Schwab (but not of Mrs. Schwab) are in fact Beneficially Owned jointly by Mr.
Schwab and Mrs. Schwab (and certain shares of Parent Common Stock that become
Covered Shares in the future may be Beneficially Owned jointly by Mr. Schwab and
Mrs. Schwab). Mr. Schwab and Mrs. Schwab agree jointly and severally to comply
with the covenants in this Agreement with respect to such shares, and the
parties agree that the fact that the shares are jointly Beneficially Owned
rather than solely Beneficially Owned by Mr. Schwab will not be deemed to be a
breach of any representation, warranty or covenant set forth in this Agreement
so long as Mr. Schwab and Mrs. Schwab so comply as set forth in this sentence.

 

Section 5.04. Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given:

 

(i)             if to the Company to:

 

Strategic Development Committee of the Board of Directors

TD Ameritrade Holding Corporation

200 South 108th Avenue

Attention:         Allan Tessler



E-mail:              atessler@wyom.net

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention:         Edward D. Herlihy

                          Matthew M. Guest

                          Jacob A. Kling

Facsimile:         (212) 403-2000

E-mail:              EDHerlihy@WLRK.com

                          MGuest@wlrk.com

                          JAKling@wlrk.com

 



 12 

 



  

and

 

(ii)            if to a Stockholder, to the applicable address set forth
opposite such Stockholder’s name on Exhibit A hereto,

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

 

Section 5.05. Interpretation. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to
Articles, Sections, Exhibits or Schedules, such reference shall be to an Article
or Section of or Exhibit or Schedule to this Agreement unless otherwise
indicated. Headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” References to “the date hereof” shall mean the date of this
Agreement. All references to “dollars” or “$” in this Agreement are to United
States dollars. This Agreement shall not be interpreted or construed to require
any Person to take any action, or fail to take any action, if to do so would
violate any Applicable Law. References to any statute or regulation refer to
such statute or regulation as amended, modified, supplemented or replaced from
time to time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and references to any section of any statute or
regulation include any successor to such section.

 

Section 5.06. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, including by facsimile or by email with .pdf
attachments, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed and delivered (by electronic communication, facsimile or
otherwise) by the other parties hereto. Until and unless each party has received
a counterpart hereof signed by the other parties hereto, this Agreement shall
have no effect and no party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication).

 



 13 

 

 

 

Section 5.07. Entire Agreement. This Agreement and, to the extent referenced
herein, the Merger Agreement, together with the several agreements and other
documents and instruments referred to herein or therein or attached hereto or
thereto, constitute the entire agreement between the parties with respect to the
subject matter thereof and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
thereof.

 

Section 5.08. Governing Law; Consent To Jurisdiction; Waiver Of Jury Trial.

 

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflicts of law
rules of such state. Each of the parties hereto (i) irrevocably consents to the
service of the summons and complaint and any other process in any action or
proceeding relating to this Agreement, on behalf of itself or its property, in
accordance with Section 5.04 or in such other manner as may be permitted by
Applicable Law, and nothing in this Section 5.08(a) shall affect the right of
any party to serve legal process in any other manner permitted by Applicable
Law, (ii) irrevocably and unconditionally consents and submits itself and its
property in any action or proceeding to the exclusive general jurisdiction of
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, only if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any federal court within the State
of Delaware), in the event any dispute arises out of this Agreement, or for
recognition and enforcement of any judgment in respect thereof, (iii) agrees
that it shall not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (iv) agrees that any actions or
proceedings arising in connection with this Agreement shall be brought, tried
and determined only in the Delaware Court of Chancery (or, only if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
federal court within the State of Delaware), (v) waives any objection that it
may now or hereafter have to the venue of any such action or proceeding in any
such court or that such action or proceeding was brought in an inconvenient
court and agrees not to plead or claim the same and (vi) agrees that it shall
not bring any action relating to this Agreement or the Transactions in any court
other than the aforesaid courts. Each of the Company and the Stockholders agree
that a final judgment in any action or proceeding in such court as provided
above shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by Applicable Law.

 

(b)             EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE MERGER OR THE OTHER TRANSACTIONS. EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.08(b).

 

 14 

 

 



Section 5.09. Amendment; Waiver.

 

(a)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement or, in the case of a waiver, by the
party against whom the waiver is to be effective.

 

(b)             No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies
provided in this Agreement shall be cumulative and not exclusive of any rights
or remedies provided by Applicable Law.

 

Section 5.10. Remedies. The parties acknowledge and agree that irreparable harm
would occur and that the parties would not have any adequate remedy at law (i)
for any breach of the provisions of this Agreement or (ii) in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that, except to the extent this
Agreement is terminated in accordance with Section 5.01, the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to specifically enforce the terms and provisions of this Agreement, without
proof of actual damages, and each party further agrees to waive any requirement
for the securing or posting of any bond in connection with such remedy. The
parties further agree that (x) by seeking the remedies provided for in this
Section 5.10, a party shall not in any respect waive its right to seek any other
form of relief that may be available to a party under this Agreement, including
monetary damages and (y) nothing contained in this Section 5.10 shall require
any party to institute any proceeding for (or limit any party’s right to
institute any proceeding for) specific performance under this Section 5.10
before pursuing damages nor shall the commencement of any action pursuant to
this Section 5.10 or anything contained in this Section 5.10 restrict or limit
any party’s right to terminate this Agreement in accordance with the terms of
Section 5.01 or pursue any other remedies under this Agreement that may be
available then or thereafter.

 

Section 5.11. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under Applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 



 15 

 

 



Section 5.12. Successors And Assigns; Third Party Beneficiaries. Other than to a
transferee pursuant to a Permitted Transfer (which, for the avoidance of doubt,
will not relieve a Stockholder of its obligations hereunder except in the case
of a Transfer referenced in clause (d) of the term “Permitted Transfer,” and in
such case the Stockholder shall be relieved only to the extent relating to the
Parent Common Stock so Transferred) ), neither this Agreement nor any of the
rights, interests or obligations contained herein shall be assigned by a party
hereto (whether by operation of law or otherwise) without the prior written
consent of the other party. Any purported assignment in contravention hereof
shall be null and void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and permitted assigns. This Agreement (including the
documents and instruments referred to herein) is not intended to, and does not,
confer upon any person other than the parties hereto any rights or remedies
hereunder, including the right to rely upon the representations and warranties
set forth herein.

 

Section 5.13. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

  

[Remainder of this page intentionally left blank]



 16 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

  

  TD AMERITRADE HOLDING CORPORATION           By: /s/ Stephen J. Boyle     Name:
Stephen J. Boyle     Title: Chief Executive Officer               By: /s/
Charles R. Schwab     Name: Charles R. Schwab               By: /s/ Helen
O’Neill Schwab     Name: Helen O'Neill Schwab

 

[SIGNATURE PAGE TO VOTING AND SUPPORT AGREEMENT]

 



 

 

 

EXHIBIT A

 

OWNERSHIP OF EXISTING SHARES

  

Beneficial Owner Number of Existing Shares Address for Notice Charles R. Schwab
108,783,084 shares of Parent Common Stock

211 Main Street

San Francisco, CA 94105

Attention: Mr. Charles R. Schwab

Phone: 415-667-9979

Helen O’Neill Schwab 15,856,645 shares of Parent Common Stock

211 Main Street

San Francisco, CA 94105

Attention: Mr. Charles R. Schwab

Phone: 415-667-9979

  

 



 

